                 1
                 2
                 3
                 4                                  UNITED STATES DISTRICT COURT
                 5                                          DISTRICT OF NEVADA
                 6                                                     ***
                 7    JULIE A. GOLDBERG, et al.,                               Case No. 2:18-CV-1053 JCM (NJK)
                 8                                             Plaintiff(s),                      ORDER
                 9              v.
               10     WELLS FARGO HOME MORTGAGE,
                      INC., et al.,
               11
                                                             Defendant(s).
               12
               13
                                Presently before the court is plaintiffs’ motion to extend time. (ECF No. 44). Defendant
               14
                      Wells Fargo Mortgage, Inc. (“Wells Fargo”) has not filed a response, and the time to do so has
               15
                      passed.
               16
                                Also before the court is plaintiffs’ motion to strike Wells Fargo’s proposed order granting
               17
                      its motion to dismiss. (ECF No. 49). Wells Fargo has not filed a response.
               18
                                Plaintiffs filed their motion to extend time to respond to Wells Fargo’s second motion to
               19
                      dismiss (ECF No. 39) on November 9, 2018 (three days before plaintiffs’ response was due). In
               20
                      lieu of filing a response to plaintiffs’ motion, Wells Fargo submitted a proposed order granting its
               21
                      second motion to dismiss on November 14, 2018. (ECF No. 47).
               22
                                In accordance with Local Rule IA 6-1, plaintiffs explain in their motion to extend time “the
               23
                      reasons for the extension requested.” LR IA 6-1. Plaintiffs inform the court that, one day after
               24
                      Wells Fargo filed its motion to dismiss, local counsel submitted a motion to withdraw as counsel
               25
                      for plaintiffs on October 30, 2018. (ECF No. 44 at 2); see also (ECF No. 40). Additionally,
               26
                      plaintiffs’ co-counsel, a California attorney admitted to practice in this district pro hac vice,
               27
               28

James C. Mahan
U.S. District Judge
                1     travelled out of the country on the same evening the motion to dismiss was filed, and will not
                2     return to the United States until November 27, 2018. Id.
                3            Magistrate Judge Koppe took these facts into consideration in her order continuing the
                4     hearing on co-counsel’s motion to withdraw to December 5, 2018. (ECF No. 45). This court will
                5     do the same. Indeed, it is well-established that extensions of time should be liberally granted in
                6     order to “effectuate the general purpose of seeing that cases are tried on the merits.” Ahanchian
                7     v. Xenon Pictures, Inc., 624 F.3d 1253, 1258–59 (9th Cir. 2010).
                8            Further, as Wells Fargo so aptly points out in its proposed order granting its motion to
                9     dismiss, Local Rule 7-2(d) provides “[t]he failure of an opposing party to file points and authorities
              10      in response to any motion . . . constitutes a consent to the granting of the motion.” LR 7-2(d).
              11      Therefore, in light of Wells Fargo’s failure to respond to plaintiffs’ motion, and good cause
              12      appearing, the court will grant plaintiffs’ motion to extend time to respond to Wells Fargo’s motion
              13      to dismiss.
              14             In consideration of the hearing on co-counsel’s motion to withdraw that is currently set for
              15      December 5, 2018, the court will grant plaintiffs leave to file their response to Wells Fargo’s
              16      second motion to dismiss on or before December 20, 2018, to give the parties and the court time
              17      to determine who will serve as counsel for the remainder of this litigation.
              18             Accordingly,
              19             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiffs’ motion to
              20      extend time (ECF No. 44) be, and the same hereby is, GRANTED.
              21             IT IS FURTHER ORDERED that plaintiffs’ motion to strike (ECF No. 49) be, and the
              22      same hereby is, DENIED as moot.
              23             IT IS FURTHER ORDERED that plaintiffs shall file their response to Wells Fargo’s
              24      second motion to dismiss (ECF No. 39) on or before December 20, 2018. Wells Fargo may file a
              25      reply within seven (7) days thereafter.
              26             DATED November 29, 2018.
              27                                                     __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
              28

James C. Mahan
U.S. District Judge                                                   -2-
